The request for reconsideration has been considered but does NOT place the application in condition for allowance. Upon entry of the amendment submitted 01/11/2011, the claims remain rejected for the reasons outlined in the previous Office Action.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 17, 19, 20, 22-28, 30-34 and 36-38 over Shah et al. and An et al.; and claims 21 and 35 over Shah et al., An et al. and Rennhard: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that “the commercially available product as used in the comparison set forth in the present specification is fairly representative of the products prepared in Shah and An” (Applicant’s Remarks, p. 8, ¶3). Applicant asserted that both references disclose products that are similar to the commercial product “Litesse” as related to DP distribution (Applicant’s Remarks, p. 8, ¶4). 
Regarding the Shah et al. product, Applicant argued specifically that the aim of Shah et al. was to produce a polydextrose comparable to Litesse, including from the standpoint of degrees of polymerization, via an alternative method (Applicant’s Remarks, p. 8, ¶5 – p. 9, ¶2), as well as that the benefits of the claimed polydextrose would apply relative to the product of Shah (Applicant’s Remarks, p. 9, ¶3).
However, Shah et al. is not directed narrowly to only polydextrose materials that are comparable to Litesse in terms of degrees of polymerization. As quoted by Applicant, the reference indicates that the disclosed method is utilized to prepare materials like commercially-available polydextroses having a wide range of average molecular weights, various degrees of polymerization (“depending on the degree of polymerization”), and even “polysaccharides with average molecular weights above and below this range” (C9, L27-L35). Applicant’s argument 
Further, the present claim rejections rely on An et al. for further teaching regarding the degrees of polymerization, which additionally undermines Applicant’s argument. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the An et al. product, Applicant argued that the polydextrose “would be expected to have DP ratios similar to the commercial polydextrose Litesse”, where the examples have a relatively high amount of DP 2-4 polydextrose components (Applicant’s Remarks, p. 9, ¶3). Applicant asserted that the DP distribution of the claimed polydextrose would exhibit the same advantages over the polydextrose of An et al. as it would over commercial polydextrose (Applicant’s Remarks, p. 10, ¶1). Applicant determined that such benefits were allegedly adequate to establish the non-obviousness of the claimed product (Applicant’s Remarks, p. 10, ¶2).
As detailed in the claim rejections, though, An et al. teaches the separation of polydextrose according to molecular weight (C3, L6-L9; C4, L15-L18), and Shah et al. is considered to teach a preference for polydextrose having a molecular weight in the range of 1,000-3,000 (C9, L27-L32), or a DP of 6-19. Though Shah et al. teaches that the range of 1,000-3,000 is an average molecular weight (C9, L27-L30) that potentially could include a relatively broad distribution of particle sizes (i.e., including mixtures that would not meet the claimed criteria of at least 90% having a DP of 5 or more and at least 70% having a DP of 10 or more), the teaching of polydextrose molecules in that range as having benefits over polydextrose outside 
As noted in the Final Office Action filed 10/09/2020, Examiner maintains that merely demonstrating an advantage of the claimed product over commercially-available products (including that of either Shah et al. or An et al. alone to the extent Applicant considers such products to be effectively equivalent to commercially-available products) is insufficient to establish non-obviousness or patentability.
Applicant next asserted that Examiner refused to consider evidence of nonobviousness due to the determination that because the claimed product would be obvious, then the compositional characteristics would likewise be obvious (Applicant’s Remarks, p. 10, ¶4 – p. 11, ¶1). Applicant argued that the present claim rejections rely on improper hindsight, as well as that “the concept of inherency does not apply in the situation where the asserted properties do not necessarily occur in the prior art as disclosed” (Applicant’s Remarks, p. 11, ¶4 – p. 12, ¶2). Applicant asserted that Shah et al. “provides no teaching or guidance that would lead the skilled artisan to drastically change the DP distribution of the polydextrose” (Applicant’s Remarks, p. 12, ¶3). Applicant argued that “[t]he natural choices of combinations of the process conditions of 
However, Examiner’s response to the asserted data was not a refusal to consider the evidence. The response encompassed a consideration of the data and the conclusion that it was insufficient to overcome the obviousness rejection. Since the product per se was determined to be obvious, there would be no basis for patentability of the product when it is used in a certain application wherein specific benefits materialize relative to a prior-art product that simply has a different composition. MPEP 2112.01 II states: “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” Thus, Examiner maintains that since the claimed polydextrose was determined to be obvious, the asserted compositional characteristics of the composition would likewise be obvious.
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Examiner maintains that the present claim rejection do not rely on any knowledge that was gleaned only from the Applicant’s disclosure and thus do not rely on 
Regarding the citation to Honeywell, that reference first states only that “unexpected properties may cause what may appear to be an obvious composition to be nonobvious”, which clearly provides no definitive rule. The reference later states that “in comparing the similarity of one compound to another, ‘[t]here is no basis in law for ignoring any property in making such a comparison’”. However, the present analysis does not involve the comparison of two different compounds (or mixtures of compounds). Examiner’s position is that because the claimed polydextrose fraction was determined to be obvious on the basis of removing molecules with a DP of 2-4, the resultant polydextrose mixture would be indistinguishable from the claimed product on the basis of composition. There would not be two different mixtures to compare; it would just be the same mixture. Honeywell is thus not considered to provide any basis for determining that the claimed product would be nonobvious on the basis of unexpected properties. The other two citations noted by Applicant are understood as applying to limitations that are actually claimed, not to properties that are merely asserted as being unexpected. As such, they are also not considered to apply to the present analysis. Critically, this entire line of argument is moot as long as the present claims are not commensurate in scope with the asserted data, as is discussed in greater detail below.
Applicant also asserted that Examiner refused to consider evidence of nonobviousness on the basis that the claims are not commensurate in scope with the asserted data (Applicant’s Remarks, p. 10, ¶4 – p. 11, ¶2). Specifically, Applicant asserted that the claimed polydextrose fraction is an intermediate and the unexpected properties are based on the final product of a yogurt comprising the polydextrose fraction (Applicant’s Remarks, p. 13, ¶2 – p. 14, ¶2).
The claimed polydextrose fraction cannot reasonably be considered merely an intermediate such that a yogurt product comprising the fraction would be a final product. Nothing in claim 17 even requires the incorporation of the fraction into a food product, much less a yogurt product. Dependent claim 34 requires the incorporation of the polydextrose into an ice cream. Dependent claim 35 requires the incorporation of the polydextrose into chocolate. Dependent claim 36 requires the incorporation of the polydextrose into a beverage. No evidence has been provided that shows any unexpected results of the incorporation of the claimed polydextrose fraction into any such products. The fraction thus cannot be considered an intermediate wherein yogurt would be considered a final product. The claims are thus not commensurate in scope with the asserted data and are consequently not rendered non-obvious by the asserted date. Further, even claim 32, which requires a food product comprising the polydextrose fraction, still does not require any particular concentrations of the polydextrose. The asserted data is insufficient to show that the unexpected results would occur over the entire range of potential concentrations—e.g., an infinitesimal amount of polydextrose or a particularly high concentration of polydextrose relative to the food product, such as 99%, and the claims are not commensurate in scope with the data for this reason as well. Applicant’s argument is unpersuasive.
Regarding claims 21 and 35, Applicant then asserted that Rennhard does not remedy the alleged deficiencies of Shah et al. and An et al. (Applicant’s Remarks, p. 14, ¶8; p. 15, ¶2).
Examiner maintains that no such deficiency exists in the combination of Shah et al. and An et al., as well as that Rennhard is adequate for all that is relied on in the present claim rejections. Applicant’s arguments are unpersuasive.
The rejections of claims 17, 19-28 and 30-38 have been maintained herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793